Title: To Thomas Jefferson from John Banister, Jr., 5 June 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Bordeaux June 5th 1786

It was not untill yesterday that I had the pleasure to recieve your favor of the ninth ulto. inclosing one from my Father. Permit me to thank you for your friendly solicitude concerning my health and at the same time to assure you that I shall not fail, in future, to write more frequently. I am still a valetudinarian; considerably incommoded by obstructions which are extreemly troublesom, and oblige me to use much exercise. On my departure from Avignon, knowing your absence in England, I defered writing you untill I should be informed of your return, of which I was ignorant untill the receipt of your letter yesterday. My health is so precarious that I begin to be almost tired of the wandering and, as it were, solitary life I lead, for I am not very fond of changing the countenances of those with whom I converse every day. My acquaintance here is not very extensive or rather it is very much circumscribed so that as soon as I have satisfied my curiosity by making myself acquainted with what is curious or useful here, I shall change my situation. I am Sir with the greatest respect and esteem your friend and Servt.,

Jno. Banister Junr.


My address is chez Messrs. Feger Grammont & Co. to whose care you will be pleased to direct your letters.

